Citation Nr: 1331805	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 31, 2010, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for aching joints.

3.  Entitlement to an effective date earlier than May 14, 2007, for the grant of a higher 20 percent rating for aching joints.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In an October 2007 rating decision, the RO increased the Veteran's evaluation of service-connected aching joints to 20 percent effective May 14, 2007.  In August 2010, the RO granted service connection for PTSD and assigned a 50 percent rating effective February 1, 2010.  The Veteran filed timely appeals of both decisions.

Later, in May 2011, the RO granted a 70 percent rating for PTSD effective from August 31, 2010.

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In correspondence dated August 2013, the Veteran's representative also argued for an effective date earlier than February 1, 2010 for the grant of service connection for PTSD.  However, as noted above, the effective date of the grant of service connection for PTSD was assigned in an August 2010 rating decision.  A notice of disagreement for the effective date was not filed within one year of that rating decision.  Therefore, it is final.  38 C.F.R. § 20.302 (2013).

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  There can be no freestanding claim for an earlier effective date and that it would be error to entertain such a claim.  In this case, the Veteran and his representative did not raise the issue of an earlier effective date for PTSD until August 2013.  Therefore, it is a freestanding claim for an earlier effective date for a grant of service connection and is precluded by law.  For this reason, this claim will not be referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  Prior to August 31, 2010, the Veteran's PTSD was manifested by GAF scores of 55 to 60; suicidal or homicidal ideation, illogical speech, a near-continuous panic or depression affecting independent function, impaired impulse control with periods of violence, spatial disorientation, or neglect of personal appearance were not demonstrated.

2.  From August 31, 2010, the Veteran's PTSD was manifested by GAF scores of 50 to 60; gross impairment of thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation as to time or place, or memory loss for basic concepts such as his own name or the names of family members were not demonstrated.

3.  Prior to March 23, 2010, and from July 21, 2011, the Veteran's aching joints were not refractory to therapy.

4.  From March 23, 2010 to July 20, 2011, the Veteran's aching joints resulted in near-constant widespread pain that was refractory to therapy.

5.  The Veteran filed his claim for an increased rating for aching joints on May 14, 2007; evidence of an increased disability level is present from December 27, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met prior to August 31, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met from August 31, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013). 

3.  The criteria for a rating in excess of 20 percent for aching joints have not been met prior to March 23, 2010 and from July 21, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5025 (2013).

4.  The criteria for a 40 percent rating for aching joints have been met from March 23, 2010 to July 20, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5025 (2013).

5.  The criteria for an effective date of December 27, 2006 for a 20 percent rating for aching joints have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 3.400(o)(2) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claim for an increased rating for aching joints, a letter dated in September 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran is also challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Veteran appealed the initial disability rating assigned for PTSD and the effective assigned for the increased rating for aching joints, and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued statements of the case (SOCs) in June 2009 and May 2011 which contained, in part, the pertinent criteria for establishing a higher rating and earlier effective date.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of the claim.  Even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

B.  Duty to Assist

This additional duty includes assistance in obtaining potentially relevant records, such as service treatment records and post-service VA and private medical evaluation and treatment records, as well as the provision of an examination - including for a medical opinion - when necessary to make a decision on the claim.

Here, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records, and lay statements have been associated with the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD and aching joints.  Although the examinations were conducted in 2011, new examinations are not warranted.  The Veteran has not specifically asserted that his conditions have worsened since his prior examinations, and VA treatment records generated since the examinations address the disabilities at issue on appeal.  Moreover, the mere passage of time is not a basis for requiring of new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A.  PTSD

1.  Rating Criteria

The Veteran's PTSD is rated under Diagnostic Code 9411.  He is assigned a 50 percent rating prior to August 31, 2010, and a 70 percent rating from that date.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. Id. 

The record also contains Global Assessment of Functioning (GAF) scores. As described in the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV), GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

2.  Evidence

VA treatment records dated February 2010 show the Veteran was particularly concerned about his relationship with his ex-wife.  After getting back together, they were now living separately and "arguing quite a lot."  He reported poor sleep and nightmares, checking doors and windows at night, depression, nervousness, irritability, and flashbacks.  He described an incident in which his 15 year old son went to the refrigerator at night, and the Veteran investigated the noise with a loaded weapon.  He expressed fear at the prospect that he might have killed his son.  He denied any current legal issues.  He was employed full time.  He could not name any particular recreational activities he engaged in.  The examiner noted that the Veteran was socially isolated due to his symptoms.  His GAF score was 60.

Additional records dated March 2010 noted symptoms of depression, sleep disruption, low energy, low concentration, and mild anhedonia.  The Veteran denied any suicidal or homicidal ideation.  He reported being anxious about 50 percent of the time, but denied any panic symptoms.  He reported seeing visions and hearing screaming during flashbacks.  Under "delusions," the examiner noted that the Veteran felt like he was being "talked at," and was very watchful for harm.  On examination, the Veteran was appropriately groomed.  His speech was normal and he was fully oriented.  His mood was depressed and his affect was constricted.  Thought processes and content were normal.  Insight and judgment were fair.  He denied any delusions or suicidal ideation.  His GAF score was 55.

The Veteran underwent a VA examination in August 2010.  He reported treating his condition with medication.  He was divorced but currently back with his ex-wife, and reported that they had a good relationship.  He denied any other social relationships.  His recreational activity included watching sports on television.  He denied any history of suicide attempts, violence, or assaultive behavior.  On examination, the Veteran had appropriate grooming and hygiene.  He was fully oriented.  His speech was normal, and there was no remarkable psychomotor activity.  His mood was depressed, and his affect was normal.  He was able to complete serial 7's and spell a word forward and backward.  His thought process and content was unremarkable.  There were no delusions or hallucinations present.  Judgment and insight were intact.  There was no inappropriate, obsessive, or ritualistic behavior.  There were no panic attacks.  No suicidal or homicidal thoughts were present.  The Veteran had good impulse control with no periods of violence.  Recent memory was mildly impaired.  Immediate and remote memory were intact.  The examiner noted mild, daily symptoms of PTSD which included hypervigilance, distressing dreams, intrusive thoughts, irritability, difficulty concentrating, diminished interest in activities, and feelings of detachment from others.  Symptoms resulted in reduced reliability and productivity, but did not result in total occupational and social impairment.  His GAF score was 60.

In September 2010, the Veteran reported that he was having anger issues with people at work, and felt that his job was in jeopardy.  Later, he reported that he had quit his job.

In an October 2010 functional report, the Veteran reported that his daily routine consisted of eating breakfast, possibly going to the store, checking the mail, reading the bible, talking to his fiancée, and maybe watching television until about 10pm.  He took care of his children by providing funds for school, clothes, and meals.  He reported having bad nightmares that affected his sleep.  He had general difficulty relating to other people, including family members.  He reported needing reminders to complete tasks related to grooming.  He was able to shop for himself, and attended church 2 to 3 times per month.  He was uneasy around crowds, and stated that people do "little things" that can send him into a rage.  He easily became defensive, and shut people out when under stress.

VA treatment records dated October 2010 show the Veteran was concerned about his anger, and had to take time off from his job.  He had been irritable and "snappy."  On examination, his mood was depressed and his affect was blunted.  There were no perceptual disturbances or evidence of psychotic symptoms.  He denied any suicidal or homicidal ideation.  His GAF was 50.

A November 2010 SSA mental function analysis indicated that the Veteran's abilities to understand and remember detailed instructions, carry out detailed instructions, maintain attention and concentration for extended periods, perform activities within a schedule and be punctual, complete a normal workday, interacted appropriately with the public, accept instructions and respond appropriately to criticism, and respond appropriately to changes in the work setting were all moderately limited.  All other criteria were not significantly limited.  

A December 2010 assessment completed by the Veteran's treating VA doctor indicated that the Veteran's symptoms included anhedonia and a loss of interest in activities, sleep disturbance, psychomotor agitation, outbursts of anger, decreased energy, and difficulty concentrating.  Symptoms did not include feelings of worthlessness, suicidal ideation, delusions or hallucinations.  

A VA examination was conducted in February 2011.  The Veteran reported that he lived with his fiancée and they had a fairly good relationship.  He also attended church, had a few friends visit, and visited a cousin who was ill.  His recreational activity included planning his wedding.  He denied any suicide attempts.  He acknowledge some violent behavior in the form of hitting a wall a couple of times.  On examination, the Veteran was neatly groomed and fully oriented.  Speech and psychomotor activity were unremarkable.  His mood was dysphoric and his affect was normal.  He was able to complete serial 7's and spell a word forward and backwards.  His thought process and content was unremarkable.  He denied any delusions or hallucinations, and the examiner noted no inappropriate behavior.  He denied any panic attacks, suicidal ideation, or homicidal ideation.  There was no obsessive or ritualistic behavior.  Immediate memory was mildly impaired, while recent and remote memory were both intact.  His GAF score was 50.

VA treatment records dated July 2011 show the Veteran reported feeling better, though he still had occasional episodes of symptoms.  He married his fiancée in June.  His sleep had improved, but he continued to experience PTSD triggered by stimuli such as watching the news. On examination, the Veteran had appropriate grooming and hygiene.  He was fully oriented.  His speech was normal, and there was no remarkable psychomotor activity.  His mood was euthymic, and his affect was full.  His thought process and content was unremarkable.  There were no delusions or hallucinations present.  There were no thought disturbances.  No suicidal or homicidal thoughts were present.  His GAF score was 55.

Additional VA records dated January 2012 show the Veteran reported going on a marital retreat with his wife, which was very therapeutic.  He reported his PTSD as table, and his mood had been "off and on."  He occupied his time by staying busy around the house.  On examination, the Veteran had appropriate grooming and hygiene.  He was fully oriented.  His speech was normal, and there was no remarkable psychomotor activity.  His mood was euthymic, and his affect was appropriate.  His thought process and content was unremarkable.  There were no delusions or hallucinations present.  There were no thought disturbances.  No suicidal or homicidal thoughts were present.  His GAF score was 60.

In May 2012, the Veteran reported that he had a 3 week period of feeling "edgy" and not sleeping.  His wife had to take time off of work to help him through it.  He could not identify a particular trigger for this down period, and had been feeling better over the past 2 weeks.  On examination, the Veteran had appropriate grooming and hygiene.  He was fully oriented.  His speech was normal, and there was no remarkable psychomotor activity.  His mood was euthymic, and his affect was full.  His thought process and content was unremarkable.  There were no delusions or hallucinations present.  There were no thought disturbances.  No suicidal or homicidal thoughts were present.  His GAF score was 60.

VA records dated August 2012 show the Veteran continued to have episodes of PTSD symptoms, during which he felt the need to isolate himself.  These episodes occurred two or three times per month, lasting up to 3 days.  He denied any anger, but reported increased feelings of nervousness or skittishness.  On examination, the Veteran had appropriate grooming and hygiene.  He was fully oriented.  His speech was normal, and there was no remarkable psychomotor activity.  His mood was euthymic, and his affect was appropriate.  His thought process and content was unremarkable.  There were no delusions or hallucinations present.  There were no thought disturbances.  No suicidal or homicidal thoughts were present.  His GAF score was 60.

3.  Analysis

Based on the evidence of record, a rating in excess of 50 percent is not warranted prior to August 31, 2010.  During this period, the Veteran's GAF scores ranged from 55 to 60, which reflect moderate levels of impairment.  This is consistent with the symptoms documented on examination and reported by the Veteran.  During this period, there were no indications of any suicidal or homicidal ideation, illogical speech, a near-continuous panic or depression affecting independent function, impaired impulse control with periods of violence, spatial disorientation, or neglect of personal appearance.  His reported symptoms of depression, mild memory loss, difficulty with concentration, anhedonia, and sleep disturbance are all contemplated by the assigned 50 percent rating.  Notably, there is some indication of obsessional rituals as the Veteran reported checking doors and windows at night.  However, in light of the facts that the Veteran manifests none of the other listed criteria for the higher rating and that his GAF scores during his period reflect only moderate impairment, a higher 70 percent rating for PTSD is not warranted prior to August 31, 2010.

From August 31, 2010, a maximum 100 percent schedular rating is not warranted.  The claims file shows that the Veteran was awarded a TDIU effective from August 31, 2010, which is the date from which he was no longer employed, and the Board notes that treatment records from September 2010 reflect that the Veteran left his job due to anger issues.  However, the remainder of the evidence during this period does not reflect a level of PTSD consistent with higher 100 percent rating.  The Veteran's GAF scores range from 50 at the beginning of the appeal period to 60 at the end of it, which indicates severe to moderate impairment.  However, his reported symptoms, such as impaired impulse control and an aversion to crowds and people, as well as symptoms associated with a GAF score of 50, are already contemplated by the assigned 70 percent rating.  The Veteran's condition does not result in any gross impairment of thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, any inability to perform activities of daily living, disorientation as to time or place, or memory loss for basic concepts such as his own name or the names of family members.  During this appeal period, the Veteran reported getting married and that his condition had improved, albeit with episodes of PTSD symptoms on a weekly basis.  However, the overall level of disability resulting from PTSD does not rise to the level associated with the maximum 100 percent schedular rating.

B.  Aching Joints

1.  Rating Criteria

The Veteran's aching joints are rated under Diagnostic Code 8852-5025.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Codes in the 8800 range denote the malady is due to an undiagnosed illness.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Court has distinguished when rating criteria are conjunctive versus disjunctive. If conjunctive, such as evidenced by the use of the word "and" in a statutory provision or when reciting the relevant regulatory requirements, then all of the criteria must be satisfied to warrant a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).  The Court has further explained that the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met. See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

Notably, as discussed above, the Veteran is already service-connected for PTSD, and has had sleep disturbance, depression, and anxiety specifically attributed to that condition.  There is no evidence to indicate that these symptoms are due to a disability manifested by aching joints.  Similarly, the Veteran is also service-connected for chronic fatigue syndrome, which has been attributed to his service-connected bronchial asthma.  Therefore, sleep disturbance, depression, anxiety, and fatigue will not be considered when evaluating his aching joints condition.  See 38 C.F.R. § 4.14.

In addition, the record contains diagnoses of some specific joint disabilities, whereas the Veteran is service-connected for aching joints due to undiagnosed illness.  However, the Board will presume that his joint pains are the result of his service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

2.  Evidence

VA treatment records dated July 2006 show the Veteran complained of left hand pain that had occurred for several months.  He also had tingling in his fingers.  Examination revealed pain with flexion in the right wrist.

In December 2006, the Veteran complained of increased bilateral knee pain , particularly on the left side, for a period of two weeks.  His over-the-counter medication was not helping.  He was prescribed Lortab.  In January 2007, he was noted to have a history of osteoarthritis in the knees and given knee braces.  His knee pain was also noted to have improved with Lortab and Relafin.

VA records dated May 2007 noted increased left knee pain from degenerative joint disease.  The Veteran was referred for physical therapy and prescribed Motrin.

The Veteran underwent a VA examination in September 2007.  He reported bilateral knee, ankle, and wrist arthralgias.  He treated his condition with Lortab.  He denied any constitutional symptoms or incapacitating episodes.  He stated that he was unable to stand for more than a few minutes or walk more than a few yards.  He had pain, stiffness, giving way, instability, weakness, effusion, and locking.  He also had popping in his knees.  He experienced flare-ups every 2 to 3 weeks, precipitated by sitting or standing for long periods.  He stated that flare-ups were severe.  He also reported inflammation of the knees.  On examination, the Veteran had painful motion in his bilateral wrists, knees, and ankles.  Knee pain and ankle pain both had moderate effects on shopping, recreation, and traveling.  Effects on exercise and chores were severe.  The knee and ankle conditions prevented sports activities.  The Veteran's wrist conditions had mild effects on dressing, and moderate effects on recreation, exercise, shopping, and chores.  His wrist conditions prevented sports activities.

In an October 2007 statement, the Veteran reported requesting stronger medication from his doctors.  His condition kept him from having a normal life and engaging in any activity requiring movement.  

A November 2007 left knee MRI revealed a tearing in the medial meniscus, chondromalacia, degenerative changes, and a ganglion cyst.  In January 2008, the Veteran underwent surgery to repair meniscus damage in his left knee.

A July 2008 note from the Veteran's private physician noted deformities of both knees with degenerative changes.  A statement from the Veteran's coworker noted that the Veteran had difficulty with his knee on several occasions, particularly when standing for extended periods.  There were times when he had to leave work early due to knee pain, or requested a chair to sit in.

VA records dated June 2009 show the Veteran reported continued pain in his knees.  Examination revealed stiffness and mild crepitance in the knees.  In September 2009, he reported increased pain in his knees because his job required him to stand more.  He requested a statement to verify that he needed to be able to sit from time to time.

In March 2010, he again complained of constant knee pain, and noted that his pain treatment was not effective.  In May 2010, he was noted to have stiffness and mild crepitance in the left knee.  

In an October 2010 functional report, the Veteran stated that he could not do house or yard work due in part to chronic joint pain.  He was able to drive a car and do his own shopping.

A VA examination was conducted in February 2011.  The Veteran reported muscle pain in his biceps, triceps, and calves.  He also reported pain, stiffness, and swelling in his joints, including his hands and neck.  He had weakness, but denied any paresthesias or numbness.  On examination, the Veteran voiced generalized joint tenderness with palpation.  There was no evidence of inflammatory arthritis.  X-rays revealed mild degenerative changes of the bilateral knees and ankles.  These conditions had mild effects on dressing and bathing, and moderate effects on shopping.  Recreation and exercise were severely affected.  The conditions prevented sports activities.  

VA records dated April 2011 show the Veteran again complained of chronic knee pain.  In July 2011, the Veteran complained of constant aching joint pain "all over."  However, current pain treatment was noted to be effective.  In May 2012, he reported chronic knee and wrist pain.  Separate records also show complaints of low back pain which he "has always had."

In August 2012, the Veteran denied any current pain or pain in the recent past.

3.  Analysis

Based on the evidence, the Board finds that a staged rating is appropriate for the Veteran's aching joints condition.  As noted above, a higher 40 percent rating is warranted if symptoms are constant or nearly constant, and are refractory to therapy.  The available records, as well as the lay statements discussing the Veteran's symptoms, demonstrate that the Veteran's joint pain is chronic and occurs on a near-constant basis.  Moreover, because his pain occurs in the bilateral knees, bilateral wrists, bilateral ankles, and occasionally the neck or back, his pain is "widespread" within the meaning of Diagnostic Code 5025.  The pertinent question is whether his condition is refractory to therapy.

VA records dated January 2007 specifically noted that the Veteran's pain was improved following treatment with Lortab and Relafin.  While the Veteran requested stronger medication in October 2007, it was not until March 23, 2010 that the Veteran specifically reported that his medication was not effective in reducing his pain.  Therefore, a 40 percent rating under Diagnostic Code 5025 is warranted from this date until July 21, 2011, when the Veteran reported that medication was effective at managing his pain.  There are no further reports of joint pain being refractory to therapy.

Therefore, a higher 40 percent rating is warranted from March 23, 2010 until July 21, 2011.  This is the maximum rating available under Diagnostic Code 5025.  Prior to March 23, 2010, and from July 21, 2011, a rating in excess of the assigned 20 percent is not appropriate.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and aching joints with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's symptoms of PTSD, including depression, anxiety, sleep disturbance, and impaired impulse control, are explicitly contemplated by Diagnostic Code 9411.  Similarly, his joint pain and response to treatment are addressed by Diagnostic Code 5025.  There is no indication that either condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.

Effective Date

A.  Applicable Law

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing claims "for increase."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the facts of the case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Gaston, 605 F.3d at 982-8; Harper, 10 Vet App at 126.

In addition, the Court has indicated that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that section 5110(b)(2) provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable".  38 C.F.R. §§ 3.155, 3.400(o)(2) (2012); Hazan, 10 Vet. App. at 521.

B.  Evidence and Analysis

The Veteran's increased rating of 20 percent for aching joints is effective from May 14, 2007, the date his claim was received.

As noted above, VA treatment records dated July 2006 show the Veteran complained of left hand pain that had occurred for several months.  He also had tingling in his fingers.  Examination revealed pain with flexion in the right wrist.

In December 2006, the Veteran complained of increased bilateral knee pain , particularly on the left side, for a period of two weeks.  His over-the-counter medication was not helping.  He was prescribed Lortab.  In January 2007, he was noted to have a history of osteoarthritis in the knees and given knee braces.  His knee pain was also noted to have improved with Lortab and Relafin.

In light of these findings, an earlier effective date of December 27, 2006 is warranted for the Veteran's 20 percent rating for aching joints.  Records from this date reflect increased complaints of bilateral knee pain.  When viewed collectively with records from July 2006, these findings reflect an overall level of symptomatology consistent with the 20 percent rating.  The July 2006 records, alone, do not demonstrate a 20 percent rating.  Complaints from that date only reference left hand pain and tingling.  Examination only revealed right wrist pain.  No further complaints or objective findings were noted.  These findings, alone, are not consistent with the widespread pain contemplated by Diagnostic Code 5025.  However, when those complaints are considered together with complaints of bilateral knee pain noted in December, the criteria under Diagnostic Code 5025 are satisfied.  Therefore, an earlier effective date only from December 27, 2006 is warranted.

ORDER

An initial rating in excess of 50 percent for PTSD prior to August 31, 2010 is denied.

An initial rating in excess of 70 percent for PTSD from August 31, 2010 is denied.

A rating in excess of 20 percent for aching joints prior to March 23, 2010 and from July 21, 2011 is denied.

A 40 percent rating for aching joints from March 23, 2010 to July 20, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date of December 27, 2006 for the grant of a 20 percent rating for aching joints is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


